Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a 371 of PCT/IN2019/050116 02/14/2019, is acknowledged. 
Status of Claims
Claims 8-14 are currently pending in the application. Claims 1-7 were canceled.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 03/26/2021, which has been entered in the file.
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 8-14 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art US 4,590,283, IDS) and there is no suggestion or motivation to modify any prior art process to obtain the instantly claimed inventions of a process for the preparation of 5-hydroxymethylfurfural, which comprises a multi-step reaction such as,
    PNG
    media_image1.png
    194
    585
    media_image1.png
    Greyscale
 , 
and therefore, the instant claims 8-14 are found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626